The defendant, appellant here, was indicted and tried in the Circuit Court of Russell County, Alabama, for the offense of murder in the first degree. He was convicted of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for a term of 25 years. He appealed.
There was no compliance whatever with the requirements of Title 7, Pocket Part, sections 827(1) et seq., Code, as amended by General Acts of 1945, page 567, nor with Supreme Court Rule 48, Code 1940, Tit. 7 Appendix, adopted June 28, 1944. There being no evidence before this Court, our consideration is, of necessity, confined to matters contained in the record proper.
The indictment is in proper and legal form, and charges the offense of murder in the first degree, and includes murder in the second degree.
The verdict of the jury and the sentence pronounced by the trial court are likewise proper, and present nothing upon which to predicate a reversal.
Two written charges were refused to appellant, but in the absence of evidence we cannot review them here. No motion for a new trial was made in the court below.
The record proper presents nothing to reverse, and the cause must be, and is, affirmed.
Affirmed.
GARDNER, C. J., and BROWN and SIMPSON, JJ., concur.